 


113 HR 2037 IH: Native American Psychiatric and Mental Health Care Improvement Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2037 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2013 
Mr. Schrader introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a demonstration grant program to recruit, train, deploy, and professionally support psychiatric physicians in Indian health programs. 
 
 
1.Short titleThis Act may be cited as the Native American Psychiatric and Mental Health Care Improvement Act. 
2.FindingsCongress makes the following findings: 
(1)The Substance Abuse and Mental Health Services Administration concludes the rate of serious mental illness in American Indians and Alaska Natives is twice that of any other race or ethnicity. 
(2)The Centers for Disease Control and Prevention concludes the suicide rate among American Indian and Alaska Native youth is more than twice that of any other race or ethnicity. 
(3)The United States Surgeon General attributes high rates of homelessness, incarceration, alcohol and drug abuse, stress, and trauma as principal causes of mental illness in American Indians and Alaska Natives. 
(4)The Agency for Healthcare Research and Quality concludes in The National Health Disparity Report, 2011, that American Indians and Alaska Natives had worse care than Whites in 28 measures of health care quality and access. 
(5)The Indian Health Service reports that per capita spending on personal health care of American Indians and Alaska Natives was $2,741 in 2012—nearly two-thirds below the national average of $7,239. 
(6)The Department of Health and Human Services, Office of Inspector General, reports that a shortage of psychiatrists at the Indian Health Service and other tribal health facilities significantly limits mental health access to American Indians and Alaska Natives. 
(7)The One Sky Center, the American Indian/Alaska Native National Resource Center for Substance Abuse and Mental Health Services, identifies 20 psychiatrists currently practicing in Indian country (out of approximately 60,000 psychiatrists practicing nationwide), and 2 Native American psychiatrists currently practicing in Indian country (out of 13 practicing nationwide). 
(8)According to the American Psychiatric Association, psychiatric physicians practicing in American Indian and Alaska Native population groups often face cultural competency challenges, professional isolation, high demand for medical and mental health services, relatively low compensation, and high burnout rates. 
(9)A legislative initiative is warranted to create a nationally-replicable workforce model that identifies and incorporates best practices for recruiting, training, deploying, and professionally supporting Native American psychiatric physicians or non-Native American psychiatric physicians (or both), who are fully integrated into existing medical, mental, and behavioral health systems in Indian health programs. 
3.Demonstration grant program to recruit, train, deploy, and professionally support psychiatric physicians in Indian health programs 
(a)EstablishmentThe Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with the Director of the Indian Health Service and demonstration programs established under section 123 of the Indian Health Care Improvement Act (25 U.S.C. 1616p), shall award one 5-year grant to one eligible entity to carry out a demonstration program (in this Act referred to as the Program) under which the eligible entity shall carry out the activities described in subsection (b). 
(b)Activities To be carried out by recipient of grant under ProgramUnder the Program, the grant recipient shall— 
(1)create a nationally-replicable workforce model that identifies and incorporates best practices for recruiting, training, deploying, and professionally supporting Native American and non-Native American psychiatric physicians to be fully integrated into medical, mental, and behavioral health systems in Indian health programs; 
(2)recruit to participate in the Program Native American and non-Native American psychiatric physicians who demonstrate interest in providing specialty health care services (as defined in section 313(a)(3) of the Indian Health Care Improvement Act (25 U.S.C. 1638g(a)(3))) and primary care services to American Indians and Alaska Natives; 
(3)provide such psychiatric physicians participating in the Program with not more than 1 year of supplemental clinical and cultural competency training to enable such physicians to provide such specialty health care services and primary care services in Indian health programs; 
(4)with respect to such psychiatric physicians who are participating in the Program and trained under paragraph (3), deploy such physicians to practice specialty care or primary care in Indian health programs for a period of not less than 2 years and professionally support such physicians for such period with respect to practicing such care in such programs; and 
(5)not later than 1 year after the last day of the 5-year period for which the grant is awarded under subsection (a), submit to the Secretary and to the appropriate committees of Congress a report that shall include— 
(A)the workforce model created under paragraph (1); 
(B)strategies for disseminating the workforce model to other entities with the capability of adopting it; and 
(C)recommendations for the Secretary and Congress with respect to supporting an effective and stable psychiatric and mental health workforce that serves American Indians and Alaska Natives. 
(c)Eligible entities 
(1)RequirementsTo be eligible to receive the grant under this section, an entity shall— 
(A)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; 
(B)be a department of psychiatry within a medical school in the United States that is accredited by the Liaison Committee on Medical Education or a public or private non-profit entity affiliated with a medical school in the United States that is accredited by the Liaison Committee on Medical Education; and 
(C)have in existence, as of the time of submission of the application under subparagraph (A), a relationship with Indian health programs in at least two States with a demonstrated need for psychiatric physicians and provide assurances that the grant will be used to serve rural and non-rural American Indian and Alaska Native populations in at least two States. 
(2)Priority in selecting grant recipientIn awarding the grant under this section, the Secretary shall give priority to an eligible entity that satisfies each of the following: 
(A)Demonstrates sufficient infrastructure in size, scope, and capacity to undertake the supplemental clinical and cultural competency training of a minimum of 5 psychiatric physicians, and to provide ongoing professional support to psychiatric physicians during the deployment period to an Indian health program. 
(B)Demonstrates a record in successfully recruiting, training, and deploying physicians who are American Indians and Alaska Natives. 
(C)Demonstrates the ability to establish a program advisory board, which may be primarily composed of representatives of federally-recognized tribes, Alaska Natives, and Indian health programs to be served by the Program. 
(d)Eligibility of psychiatric physicians To participate in the Program 
(1)In generalTo be eligible to participate in the Program, as described in subsection (b), a psychiatric physician shall— 
(A)be licensed or eligible for licensure to practice in the State to which the physician is to be deployed under subsection (b)(4); and 
(B)demonstrate a commitment beyond the one year of training described in subsection (b)(3) and two years of deployment described in subsection (b)(4) to a career as a specialty care physician or primary care physician providing mental health services in Indian health programs. 
(2)PreferenceIn selecting physicians to participate under the Program, as described in subsection (b)(2), the grant recipient shall give preference to physicians who are American Indians and Alaska Natives. 
(e)Loan forgivenessUnder the Program, any psychiatric physician accepted to participate in the Program shall, notwithstanding the provisions of subsection (b) of section 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a) and upon acceptance into the Program, be deemed eligible and enrolled to participate in the Indian Health Service Loan Repayment Program under such section 108. Under such Loan Repayment Program, the Secretary shall pay on behalf of the physician for each year of deployment under the Program under this section up to $35,000 for loans described in subsection (g)(1) of such section 108. 
(f)Deferral of certain serviceThe starting date of required service of individuals in the National Health Service Corps Service Program under title II of the Public Health Service Act (42 U.S.C. 202 et seq.) who are psychiatric physicians participating under the Program under this section shall be deferred until the date that is 30 days after the date of completion of the participation of such a physician in the Program under this section. 
(g)DefinitionsFor purposes of this Act: 
(1)American Indians and Alaska NativesThe term American Indians and Alaska Natives has the meaning given the term Indian in section 447.50(b)(1) of title 42, Code of Federal Regulations, as in existence as of the date of the enactment of this Act. 
(2)Indian health programThe term Indian health program has the meaning given such term in section 104(12) of the Indian Health Care Improvement Act (25 U.S.C. 1603(12)). 
(3)Professionally supportThe term professionally support means, with respect to psychiatric physicians participating in the Program and deployed to practice specialty care or primary care in Indian health programs, the provision of compensation to such physicians for the provision of such care during such deployment and may include the provision, dissemination, or sharing of best practices, field training, and other activities deemed appropriate by the recipient of the grant under this section. 
(4)Psychiatric physicianThe term psychiatric physician means a medical doctor or doctor of osteopathy in good standing who has successfully completed four-year psychiatric residency training or who is enrolled in four-year psychiatric residency training in a residency program accredited by the Accreditation Council for Graduate Medical Education. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of the fiscal years 2014 through 2018. 
 
